Citation Nr: 0112616	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for lumbar disc 
disease, with sacralization at L5, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had active duty from August 1978 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In an April 2000 written appeal, the veteran wrote that his 
present back disorder does not allow him to work.  The 
veteran appears to be seeking a total disability rating based 
on individual employability.  That issue has not yet been 
addressed by the RO, and it is referred to the RO for 
appropriate action.


REMAND

In November 1997, the veteran sought an increase above the 10 
percent rating then assigned for his low back disability, 
which is described as lumbar disc disease with sacralization 
at L5.  He had a VA medical examination of his back in 
December 1997.  In a February 2000 rating decision, the RO 
increased the rating for the veteran's low back disability 
from 10 percent to 40 percent.  The veteran appealed the 
February 2000 rating decision.  He has asserted that the 
rating for his low back disability should be 80 percent or 
100 percent.  Since this is in excess of the maximum 
schedular rating for that disability, the RO should consider 
whether the case should be referred for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  

In his April 2000 appeal, he wrote that his low back 
disability was worsening.  As the veteran has asserted that 
his low back disability has worsened since his last VA 
medical examination in 1997, the Board will remand this case 
for a new medical examination to determine the current 
manifestations of the veteran's low back disability.  The new 
examination should indicate whether the manifestations of the 
veteran's low back disability include impairment due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The extent to which functional loss 
due to pain is supported by "adequate pathology" must also 
be reported.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
38 C.F.R. § 4.40 (1999).  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of the 
veteran's appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, the statutory 
duty to assist and duty to notify veteran as to what is 
required for a successful claim are applicable to all claims.  
See Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001) 

In reviewing the file in light of the new law, the Board 
notes that in a statement received in January 2000, the 
veteran claimed that he had been receiving treatment at the 
VA medical center (VAMC) in Los Angeles.  He had recently 
moved from California to Alabama.  Records of his VA 
treatment for his service-connected disability must be 
obtained.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of VA treatment potentially 
associated with his low back disability, 
dated from November 1996 to the present, 
from the appropriate facility, to include 
treatment obtained from the West Los 
Angeles VAMC, as well as any treatment 
received after his move to Alabama, which 
occurred between December 1998 and January 
2000.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected post-operative 
residuals of a herniated nucleus 
pulposus.  All indicated tests or studies 
should be accomplished and the results 
reviewed by the examiner prior to the 
final opinion.  In addition, the claims 
folder, to include a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examination should 
include range of motion, to include the 
extent to which motion is limited by 
pain, as well as whether the back 
exhibits weakened movement, excess 
fatigability, difficulty lifting and 
bending, lost endurance, swelling, or 
incoordination attributable to the 
service-connected disability, and, if so, 
to what extent.  The objective indicia of 
pathology accompanying the manifestations 
should also be described, as well as 
evidence of disuse.  It should also be 
determined whether the veteran has 
symptoms compatible with sciatic 
neuropathy, such as characteristic pain, 
muscle spasm, absent ankle jerk, or other 
neurological findings associated with 
radiculopathy.  The presence or absence 
of such symptoms should be noted on the 
examination report, as well as the 
severity and frequency of any attacks.  
Any other symptoms associated with the 
service-connected back disability should 
also be reported.  All findings and 
conclusions must be reported in detail. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim, to include consideration of 
whether the claim should be referred to 
Director of the VA's Compensation and 
Pension Service for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





